Citation Nr: 0722740	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-28 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Tulsa Regional Medical Center in Tulsa, 
Oklahoma, on March 6, 2004. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of four years, 
including from October 1966 to May 1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 decision of the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.  

The veteran testified in support of her claim before four 
panel members at a hearing held at the VA Medical Center in 
Muskogee, Oklahoma, in October 2004.  

For the reason that follows, the Board REMANDS this claim to 
the VA Medical Center in Muskogee, Oklahoma. 


REMAND

The veteran presented to the Emergency Room of Tulsa Regional 
Medical Center in Tulsa, Oklahoma, on March 6, 2004, for 
treatment of a nosebleed.  According to the veteran's written 
statements, submitted during the course of this appeal, and 
hearing testimony, presented in October 2004, on that date, 
her nose started bleeding profusely while she was driving her 
car.  Allegedly, she was afraid that such bleeding would be 
fatal; therefore, she immediately drove to Tulsa Regional 
Medical Center, the closest open hospital.  She asserts that, 
given the severity of her nosebleed, she did not believe she 
could make it to the VA Medical Center in Muskogee, which was 
over 60 miles away.  The veteran now seeks payment of the 
unauthorized medical expenses incurred for the services 
rendered at Tulsa Regional Medical Center on March 6, 2004.  
Additional action is necessary before the Board decides this 
claim.  

In May 2004, the VA Medical Center in Muskogee, Oklahoma 
denied this claim and, in July 2006, the Board affirmed this 
denial.  The veteran then appealed the Board's July 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2007, based on an unopposed 
Appellee's Motion For Remand (motion) the Court remanded the 
veteran's claim to the Board for action noted in the motion.  

In the motion, the appellee noted that, in its July 2006 
decision, the Board specifically referred to evidence that is 
not now in the claims file.  Apparently, after the veteran 
appealed the denial of her claim, a portion of her claims 
file, or more specifically, her claims folder from the VA 
Medical Center in Muskogee, Oklahoma, was lost.  VA searched 
for the folder at the Phoenix, Arizona and Muskogee, Oklahoma 
VA Regional Offices and the Board, but the searches yielded 
no information.  Accordingly, the appellee requested a Remand 
for the purpose of reconstructing the lost part of the 
veteran's claims file.  

This case is thus REMANDED for the following action:

1.  Contact the veteran and inform her 
that, during the course of her appeal, 
the portion of her claims file containing 
all documents dated after 1998 was lost.  
The RO should explain to the veteran that 
it is in the process of reconstructing 
that portion of her claims file, which 
might have been included in her folder 
from the VA Medical Center in Muskogee, 
Oklahoma, and that it is crucial for the 
veteran to assist in such reconstruction 
by submitting copies of all pertinent 
evidence dated after 1998.  Such evidence 
includes her initial claim for payment of 
unauthorized medical expenses and any 
written statements submitted in support 
thereof, the VCAA notice letter sent to 
the veteran in July 2004, the VA Medical 
Center's May 2004 denial of her claim, 
records of the treatment she received at 
the emergency room of Tulsa Regional 
Medical Center in Tulsa, Oklahoma, on 
March 6, 2004, the written opinion of the 
VA medical professional who evaluated the 
veteran's claim, and the transcript of 
her hearing testimony presented in 
October 2004.  

2.  Reconstruct the missing volume of the 
veteran's claims file by obtaining and 
associating with the claims file all of 
the previously noted evidence, including 
the folder that originated at the VA 
Medical Center in Muskogee, Oklahoma.  

3.  Thereafter, readjudicate the veteran's 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
provide the veteran and her representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 


other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



